
	

113 HRES 207 IH: Recognizing the 50th anniversary of the first ascent of Mt. Everest by United States citizens.
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 207
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Kilmer (for
			 himself, Mr. Heck of Washington,
			 Mr. Larsen of Washington,
			 Ms. DelBene,
			 Mr. McDermott,
			 Mr. Reichert, and
			 Mr. Smith of Washington) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  first ascent of Mt. Everest by United States citizens.
	
	
		Whereas James W. Whittaker stood on top of Mt. Everest at
			 1:00 p.m. on May 1, 1963, with Sherpa Nawang Gombu, and planted the American
			 flag for the first time on the highest point of earth;
		Whereas Mr. Whittaker was a part of a team led by Swiss
			 Mountaineer Norman Dyhrenfurth, that consisted of 19 United States
			 mountaineers, scientists, writers, and photographers, who were assisted by
			 dozens of Sherpas and hundreds of porters, became the first United States team
			 to reach the peak of Mt. Everest;
		Whereas Mr. Whittaker and the team stood as heroes and
			 inspired the country during a time when the Nation was consumed with the
			 ongoing struggles of the Cold War, the Cuban Missile Crisis, high unemployment,
			 and the looming war in Vietnam;
		Whereas upon returning, the team was recognized at a
			 reception in the White House Rose Garden, where President John F. Kennedy
			 presented each with the Hubbard Medal of the National Geographic
			 Society;
		Whereas Robert F. Kennedy, Jr., has called Mr. Whittaker’s
			 story a riveting saga of high adventure by one of history’s greatest
			 climbers;
		Whereas Mr. Whittaker was the first full-time employee of
			 one of the country’s largest outdoor retailers, Recreational Equipment, Inc.,
			 and went on to retire as its President and Chief Executive Officer after 25
			 years with the company;
		Whereas throughout his life, Mr. Whittaker has lived his
			 life to the fullest, leading numerous, high-profile climbing expeditions,
			 including the first ascent of Mt. Kennedy, which was completed with Senator
			 Robert F. Kennedy in the Canadian Yukon in 1965;
		Whereas Mr. Whittaker also led the first ascent by a
			 United States citizen of K2 in 1978, and the successful Mt. Everest
			 International Peace Climb in 1990; and
		Whereas Mr. Whittaker is the author of the best-selling,
			 award-winning memoir, A Life on the Edge: Memoirs of Everest and
			 Beyond and has shared his story in person as a motivational speaker:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates James W. Whittaker and his
			 fellow climbers on the 50th anniversary of the first ascent of Mt. Everest by
			 United States citizens;
			(2)honors Mr.
			 Whittaker for his leadership in the outdoor recreation community; and
			(3)recognizes the
			 extraordinary feat Mr. Whittaker accomplished 50 years ago and how his story
			 has inspired countless people in the Northwest and beyond.
			
